Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered October 8, 2008, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was knowing, voluntary, and intelligent (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]), and that waiver forecloses appellate review of his contention that the sentence imposed was excessive (see People v Baer, 68 AD3d 1011 [2009], lv denied 14 NY3d 797 [2010]; People v Hairston, 53 AD3d 669 [2008]). Rivera, J.P., Florio, Miller, Chambers and Roman, JJ., concur.